UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-7537


BRIAN DANIELS,

                 Petitioner - Appellant,

          v.

ANTHONY J. PADULA,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Patrick Michael Duffy, Senior
District Judge. (0:09-cv-00755-PMD)


Submitted:   January 24, 2013               Decided:   February 5, 2013


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Daniels, Appellant Pro Se.     Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Brian    Daniels          seeks    to       appeal    the    district       court’s

orders          denying       his     Fed.     R.        Civ.     P.        60(b)     motion        for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2254 (2006) petition and his Fed. R. Civ. P.

59(e)      motion      seeking       to     alter       or    amend    the    district       court’s

order      denying        Rule       60(b)     relief. *          These           orders    are     not

appealable         unless        a     circuit          justice        or     judge        issues     a

certificate of appealability.                      28 U.S.C. § 2253(c)(1)(A) (2006);

Reid       v.     Angelone,          369     F.3d        363,     369       (4th     Cir.     2004).

A certificate            of     appealability             will     not       issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief      on    the     merits,      a    prisoner          satisfies       this    standard       by

demonstrating            that       reasonable          jurists       would        find    that     the

district         court’s      assessment           of    the    constitutional             claims    is

debatable         or    wrong.        Slack        v.    McDaniel,          529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable


       *
       We reject Daniels’ argument that the district court’s
issuance of margin orders violates his due process rights.



                                                    2
claim of the denial of a constitutional right.             Slack, 529 U.S.

at 484-85.

           We have independently reviewed the record and conclude

that Daniels has not made the requisite showing.              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3